Exhibit 8.1 - Schedule of Subsidiaries of Aviva plc As at 30 June 2009 COMPANY NAME COUNTRY OF REGISTRATION "Aviva Financial Services" LLC Russia 2/10 rue Nationale - Lille SCI France 20 Gracechurch (General Partner) Limited United Kingdom 4446356 Canada Inc. Canada 7017049 Canada Inc. Canada A.G.S. Customer Services (India) Private Limited (AGSCS) India A.G.S. Lanka (Pvt) Limited (AGSL) Sri Lanka AAV Broker de Pensii Private SRL Romania ABN AMRO Assuradeuren NV Netherlands ABN AMRO Levensversekering NV Netherlands ABN AMRO Schadeverzekering NV Netherlands ABN AMRO Verzekeringen NV Netherlands ACM Investors, L.L.C. USA Actis China Investment Company Limited Mauritius Adepa Partipacoes Limitada Brazil AE Property Netherlands BV Netherlands AFER-SFER SICAV France Agents 3A SNC France Ahorro Andaluz, Entidad Gestora de Fondos de Pensiones Spain Airport Property GP (No.2) Limited United Kingdom Alhambra Barnsley Limited Jersey Alhambra One Limited United Kingdom Alhambra Two Limited United Kingdom American Investors Life Insurance Company, Inc. USA American Investors Sales Group, Inc. USA Ameritas Investment Corp. USA AmerUs Annuity Group Co. USA AmerUs Capital Asset Holdings, Inc. USA AmerUS Land Development, Inc. USA Amstelhuys NV Netherlands Amsterdamse Beleggings Associatie BV Netherlands Anna Livia Properties Ltd Ireland Antarius France APIA Nominee 1 Limited United Kingdom APIA Nominee 2 Limited United Kingdom Apia Regional Office Fund (General Partner) Limited England Apia Regional Office Fund (No.1) Limited United Kingdom Arcolex NV Netherlands Antilles Arctic Insurance Brokers Ltd. Canada Area Life International Assurance Limited Ireland Ark Life Assurance Company Limited Ireland Arlington Barcelona SL Spain Arlington Europe (Finance) Sarl Luxembourg Arlington Europe Sarl Luxembourg Arlington International Business Centres SAS France Arlington International Business Parks SAS France Aseguradora Valenciana SA, de Seguros y Reaseguros (Aseval) Spain Ashford Investor (General Partner) Ltd. United Kingdom Ashford Investor (Partnership Trustco) Ltd. United Kingdom Ashley Centre One Limited United Kingdom Ashley Centre Two Limited United Kingdom Ashley Epsom Limited Jersey Ashtenne Industrial (General Partner) Limited United Kingdom Ashtenne Industrial Fund Nominee No. 1 Limited United Kingdom Ashtenne Industrial Fund Nominee No. 2 Limited United Kingdom 1 Aspira Limited United Kingdom Assets & Real Estate Holding NV Netherlands ASSUREWEB LIMITED United Kingdom Avipop Assicurazioni SpA Italy Avipop Vita SpA Italy Aviva Annuity UK Limited United Kingdom Aviva Asia Pte Ltd. Singapore Aviva Asigurari de Viata SA Romania Aviva Asset Management Limited United Kingdom Aviva Assicurazioni SpA Italy Aviva Assicurazioni Vita SpA Italy Aviva Assignment Corporation USA Aviva Assurances SA France Aviva Australia Holdings Ltd Australia Aviva Australia Holdings Ltd. Australia Aviva Australia Pty Limited Australia Aviva Brands Ireland Limited Ireland Aviva Canada Inc. Canada Aviva Canada Inc. Canada Aviva Capital Management Canada ULC Canada Aviva Central Services UK Limited United Kingdom Aviva Commercial Finance Limited United Kingdom Aviva Company Secretarial Services Limited United Kingdom Aviva Consumer Products UK Limited United Kingdom Aviva Convertibles SICAV France Aviva Credit Services UK Limited United Kingdom Aviva Deposits UK Limited United Kingdom Aviva Developpement SICAV France Aviva Director Services Limited United Kingdom Aviva Diversifié SICAV France Aviva Domains Limited United Kingdom Aviva Életbiztosító Zártköruen Muködo Részvénytársaság Hungary Aviva Employment Services Limited United Kingdom Aviva Employment Services Limited United Kingdom Aviva Equity Release UK Limited United Kingdom Aviva Europe SICAV France Aviva Financial Services Limited United Kingdom Aviva Fixed Assets (2) Pty. Ltd. Australia Aviva France SA France Aviva Gestión de Inversiones Spain Aviva Gestion S.G.I.I.C SA (Sociedad Unipersonal) Spain Aviva Global Services (Management Services) Private Limited (AGSMS) Singapore Aviva Group Holdings Limited United Kingdom Aviva Group Holdings Limited United Kingdom Aviva Group Holdings Limited United Kingdom Aviva Group Pty Limited Australia Aviva Grupo Corporativo S.L. (Sociedad Unipersonal) Spain Aviva Health UK limited United Kingdom Aviva Holdings (France) Limited United Kingdom Aviva Holdings CED II (Luxembourg) Sarl Luxembourg Aviva Insurance Company of Canada Canada Aviva Insurance Limited United Kingdom Aviva Insurance Limited Scotland Aviva Insurance Limited United Kingdom Aviva Insurance Services UK Limited United Kingdom Aviva Insurance UK Limited United Kingdom Aviva Insurance UK Limited United Kingdom 2 Aviva Insurance UK Limited United Kingdom Aviva International Holdings Limited United Kingdom Aviva International Holdings Limited United Kingdom Aviva International Holdings Limited United Kingdom Aviva International Holdings Limited United Kingdom Aviva International Holdings Limited United Kingdom Aviva International Insurance Limited United Kingdom Aviva International Insurance Limited United Kingdom Aviva International Insurance Limited United Kingdom Aviva International Insurance Limited United Kingdom AVIVA INVESTISSEMENTS SAS France Aviva Investment Advisory Services Private Limited India Aviva Investors (FP) Limited United Kingdom Aviva investors (GP) Scotland Limited Scotland Aviva Investors Asia Pte. Ltd United Kingdom Aviva Investors Australia Limited Australia Aviva Investors Canada Inc. Canada Aviva Investors Channel Islands Ltd. Guernsey Aviva Investors Employment Services Ltd United Kingdom Aviva Investors France S.A. France Aviva Investors Fund Services Ltd United Kingdom Aviva Investors Global Services Ltd United Kingdom Aviva Investors Group Holdings Limited United Kingdom Aviva Investors Holdings Ltd United Kingdom Aviva Investors Holdings Ltd United Kingdom Aviva Investors Holdings Ltd United Kingdom Aviva Investors Ireland Holdings Limited Ireland Aviva Investors Ireland Limited Ireland Aviva Investors Jersey Nominee Limited Jersey Aviva Investors Jersey Unit Trusts Management Ltd Jersey Aviva Investors Lion Limited United Kingdom Aviva Investors London Ltd United Kingdom Aviva Investors Luxembourg Luxembourg Aviva Investors Mercure SICAV France Aviva Investors North America Inc. USA Aviva Investors Pensions Ltd United Kingdom Aviva Investors Poland SA Poland Aviva Investors Poland Towerzystwo Funduszy Inwestysyjnych S.A. Poland Aviva Investors Property Developments Limited United Kingdom Aviva Investors Property Fund Management Limited United Kingdom Aviva Investors Real Estate France SA France Aviva Investors Real Estate Ltd United Kingdom Aviva Investors UK Fund Services Limited United Kingdom Aviva Investors UK Funds Limited United Kingdom Aviva Italia Holding SpA Italy Aviva Italia SpA Italy Aviva Life & Pensions UK Limited United Kingdom Aviva Life & Pensions UK Limited United Kingdom Aviva Life and Annuity Company USA Aviva Life and Annuity Company of New York USA Aviva Life Holdings UK Limited United Kingdom Aviva Life Holdings UK Limited United Kingdom Aviva Life Holdings UK Limited United Kingdom Aviva Life Insurance Company India Limited India Aviva Life Insurance Company Ltd. Hong Kong Aviva Life International Limited Ireland Aviva Life RBS JV UK Limited United Kingdom 3 Aviva Life Re Limited Ireland Aviva Life Services UK Limited United Kingdom Aviva Life SpA Italy Aviva London Assignment Corporation USA Aviva Ltd. Singapore Aviva Marketing Services Pty. Ltd. Australia Aviva Multi-Strategy Fund plc Ireland Aviva NDB Finance Lanka (Private) Limited (ANFL) Sri Lanka Aviva Nominees UK Limited United Kingdom Aviva Oblig International SICAV France Aviva Oblirea SICAV France Aviva Occupational Health UK Limited England Aviva Ocean Racing Limited United Kingdom Aviva Overseas Holdings Limited United Kingdom Aviva Participations SA France Aviva Participations SA France Aviva Patrimoine SICAV France Aviva Pension Trustees UK Limited United Kingdom Aviva plc United Kingdom Aviva plc United Kingdom Aviva Portfolio Investment Service Ltd Hong Kong Aviva Powszechne Towarzystwo Emerytaine Aviva BZ WBK S.A. Poland Aviva Previdenza S.p.A Italy Aviva Re Limited Bermuda Aviva Re USA, Inc. USA Aviva Real Property Holdings, LLC USA Aviva Regional Operating Headquarters & Customer Services (Pvt) Ltd (AROH) Sri Lanka Aviva Risk Management Solutions UK Limited United Kingdom Aviva Securite Europe SICAV France Aviva Securities, LLC USA Aviva Share Account Limited United Kingdom Aviva Sigorta AS Turkey Aviva Solutions SAS France Aviva Sp. z.o.o. Poland Aviva SpA Italy Aviva Staff Pension Trustee Limited United Kingdom Aviva Towarzystwo Ubezpieczen na Zycie S.A. Poland Aviva Towarzystwo Ubezpieczen Ogolnych S.A. Poland Aviva Trust Company Channel Islands Limited Jersey Aviva Trustee Company Ireland Limited Ireland Aviva UK Limited United Kingdom Aviva UKGI Investments Limited United Kingdom Aviva USA Corporation USA Aviva Valeurs Immobilieres SICAV France Aviva Valores AV SA (Sociedad Unipersonal) Spain Aviva Vida y Pensiones S.A. de seguros y reaseguros (Sociedad Unipersonal) Spain Aviva Vie SA France Aviva Vie SA France Aviva Vita SpA Italy Aviva Wrap Group UK Limited United Kingdom Aviva Wrap UK Limited United Kingdom Aviva zivotni pojist’ovna a.s. Czech Republic Aviva-COFCO Life Insurance Company Ltd China AvivaSA Emeklilik ve Hayat A.S. Turkey Avvia Central Services UK Limited United Kingdom AYLESBURY ONE LTD United Kingdom AYLESBURY TWO LTD United Kingdom 4 B. Franco Mendes BV Netherlands Banca Network Investimenti SpA Italy Barwell Business Park Nominee Ltd. United Kingdom Bay-Mill Speciality Insurance Adjusters Inc Canada Beckton Limited Jersey Beckton One Limited United Kingdom Beckton Two Limited United Kingdom Betelgeuse (SICAV) France Beveridge Insurance Brokers Ltd. Canada Bluecycle Ireland Limited Ireland Bluecycle.com Limited United Kingdom Blueprint (General Partner) Limited England Blueprint (Nominees) Limited United Kingdom BMG (Livingston) General Partner Limited United Kingdom BMG (Mansfield) General Partner Limited United Kingdom BMG (Mansfield) Limited United Kingdom BMG (York) General Partner Limited United Kingdom BMG (York) Limited United Kingdom BMG (York) Partnership Trustco Limited United Kingdom Breggeman Beheer Nederland BV Netherlands Breggeman Groep Advies BV Netherlands Breggeman Groep Adviseurs Nederland BV Netherlands Breggeman Groep Marketing Nederland BV Netherlands Breggeman Groep Zakelijke Markt BV Netherlands Bridgend (General Partner) Limited United Kingdom Bridgend (Partnership Trustco) Limited United Kingdom BRIDGEWATER WINDSCREENS LIMITED England Broadwell Oldbury Limited Jersey Brokers International Ltd. USA Building A Future (Newham Schools) Limited United Kingdom BVE Beratungsgesellschaft fur Versorgungseinrichtungen mbH Germany BZ WBK - Aviva Towarzystwo Ubezpieczen na Zycie SA Poland BZ WBK - Aviva Towarzystwo Ubezpieczen Ogolnych SA Poland Caja Espana Vida, Compania de Seguros y Reaseguros Spain Caja Granada Vida, de Seguros y Reaseguros, SA. Spain Caja Murcia Vida y Pensiones, de Seguros y Reaseguros S.A. Spain California Advanced Planning, Inc. USA Camberidge Retail Park (Nominee No.2) Limited Jersey Camberidge Retail Park (Nominee) Limited Jersey Cambridge Close Aylesbury Limited Jersey Cambridge Retail Park (GP) Ltd Jersey Cardiff Bay (CPS) Limited United Kingdom Cardiff Bay GP Limited United Kingdom Cardiff Bay Nominee 1 Ltd United Kingdom Cardiff Bay Nominee 2 Ltd United Kingdom Centaurus CER (Aviva Investors) Sarl Luxembourg Centralife Annuities Service, Inc. USA CGNU Life Assurance Ltd. United Kingdom CGU (ROI) Pension Trustee Limited Ireland CGU Bonus Limited United Kingdom CGU Canada Services Ltd. Canada CGU Group BV Netherlands CGU International Holdings BV Netherlands CGU Project Services Private Limited India CGU Romania Holdings SRL Romania CGU Special Investments Limited United Kingdom CGU Underwriting Limited United Kingdom 5 Cheshire Oaks (General Partner) Limited United Kingdom Cheshire Oaks (Partnership Trustco) Limited United Kingdom CIMB Aviva Assurance Berhad Malaysia CIMB Aviva Takaful Berhad Malaysia Closed Joint Stock Insurance Company Aviva(Zao) Russia Clypeus Iberia SLU Spain Cockhedge Warrington Limited Jersey Colnbrook General Partner Limited United Kingdom Colnbrook Nominee Limited United Kingdom Commercial Union Capital Limited United Kingdom Commercial Union Corporate Member Limited United Kingdom Commercial Union do Brasil Representacoes Limitada Brazil Commercial Union Finance BV Netherlands Commercial Union Life Assurance Company Ltd. United Kingdom Commercial Union Nominee Holdings Limited United Kingdom Commercial Union Trustees Limited United Kingdom Cornerford Limited United Kingdom Coseval II Sociedad de Agencia Spain Courcelles-Jost SAS France Creative Marketing International Corporation USA Croissance Immo SCPI France Croissance Pierre 2 SA France Croissance Pierre SCI France Curelife Limited Bermuda CXG Aviva Corporación CaixaGalicia de Seguros y Reaseguros, S.A. Spain Cyrte Fund II BV Netherlands Cyrte Investments BV Netherlands Cyrte Investments GP I BV Netherlands Cyrte Investments GP III BV Netherlands Czar Management Limited Ireland Da Vinci Groep BV Netherlands Daedalus Fund plc Ireland Daedalus Structured Finance Opportunity Company Ireland DAS Holding NV Netherlands Dasym Investments I BV Netherlands Dasym Investments IV BV Netherlands Dasym Investments Strategies BV Netherlands Dasym Investments V BV Netherlands Dasym Investments VI BV Netherlands Dellvom BV Netherlands Delta Deelnemingen Fonds NV Netherlands Delta Lloyd 1 aandeel Belgie BV Netherlands Delta Lloyd 2000 NV Belgium Delta Lloyd 5% Belangen NV Netherlands Delta Lloyd ABN AMRO Verzekeringen Holding BV Netherlands Delta Lloyd Anlagemanagement GmbH Germany Delta Lloyd Antillen NV Dutch Antilles Delta Lloyd Asset Management NV Netherlands Delta Lloyd Asset Management Vertriebs GmbH Germany Delta Lloyd Bank N.V. Belgium Delta Lloyd Bank N.V. Netherlands Delta Lloyd Bankengroep NV Netherlands Delta Lloyd Bewaarder NV Netherlands Delta Lloyd Deutschland AG Germany Delta Lloyd Dollar Fonds NV Netherlands Delta Lloyd Donau Fonds NV Netherlands Delta Lloyd Dutch Property Fund Beheerend Vennoot BV Netherlands 6 Delta Lloyd Euro Credit Fund NV Netherlands Delta Lloyd Europa Fonds N.V. Netherlands Delta Lloyd Europees Deelnemingen Fonds NV Netherlands Delta Lloyd Finanzpartner GmbH Germany Delta Lloyd Groep Particuliere Schadeverzekeringen NV Netherlands Delta Lloyd Groep Zorgverzekeringen BV Netherlands Delta Lloyd Herverzekeringsmaatschappij NV Netherlands Delta Lloyd Houdstermaatschappij Belgie BV Netherlands Delta Lloyd Houdstermaatschappij Verzekeringen NV Netherlands Delta Lloyd Investment Fund NV Netherlands Delta Lloyd Jade Fonds NV Netherlands Delta Lloyd Lebensversicherung AG Germany Delta Lloyd Levensverzekering NV Netherlands Delta Lloyd Levensverzekering NV Netherlands Delta Lloyd Life NV Belgium Delta Lloyd Management Company Luxembourg Delta Lloyd Mix Fonds NV Netherlands Delta Lloyd Nederland Fonds NV Netherlands Delta Lloyd NV Netherlands Delta Lloyd NV Netherlands Delta Lloyd NV Netherlands Delta Lloyd Pensionskasse AG Germany Delta Lloyd Preferent Fonds BV Netherlands Delta Lloyd Private Equity 2007 BV Netherlands Delta Lloyd Private Equity America 2007 BV Netherlands Delta Lloyd Private Equity Fund 2007 NV Netherlands Delta Lloyd Real Estate Company S.à.r.l. Luxembourg Delta Lloyd Rente Fonds NV Netherlands Delta Lloyd Schadeverzekering NV Netherlands Delta Lloyd Schadeverzekering Volmachtbedrijf BV Netherlands Delta Lloyd Select Dividend Fonds NV Netherlands Delta Lloyd Services BV Netherlands Delta Lloyd Treasury B.V. Netherlands Delta Lloyd Vastgoed Fonds Holding BV Netherlands Delta Lloyd Vastgoed Fonds Management B.V. Netherlands Delta Lloyd Vastgoed Fonds Nederland BV Netherlands Delta Lloyd Vastgoed Fonds NV Netherlands Delta Lloyd Vastgoed Kantoren B.V. Netherlands Delta Lloyd Vastgoed Leasing BV Netherlands Delta Lloyd Vastgoed Ontwikkeling B.V. Netherlands Delta Lloyd Vastgoed Participaties B.V. Netherlands Delta Lloyd Vastgoed Winkels B.V. Netherlands Delta Lloyd Vastgoed Woningen B.V. Netherlands Delta Lloyd Verzekeringen NV Netherlands Delta Lloyd Verzekeringen NV Netherlands DeltaFort Beleggingen I BV Netherlands Delva 17 Netherlands Delva 3 BV Netherlands Delva 31 BV Netherlands Designer Retail Outlet Centres (General Partner) Ltd /The United Kingdom Designer Retail Outlet Centres (Livingstone) General Partner Limited/The United Kingdom Designer Retail Outlet Centres (Mansfield) General Partner Limited/The United Kingdom Designer Retail Outlet Centres (York) General Partner Limited/The United Kingdom Devon Nominees (No. 1) Limited United Kingdom Devon Nominees (No. 2) Limited United Kingdom Devon Nominees (No. 3) Limited United Kingdom DL Royalty BV Netherlands 7 DLAM Holding BV Netherlands DLB Global Custody BV Netherlands dollarDex Investments Pte Ltd Singapore Drakehouse Retail Park (Nominee No.1) Limited United Kingdom Drakehouse Retail Park (Nominee No.2) Limited United Kingdom Eagle Insurance PLC Sri Lanka Eagle NDB Fund Management Company Limited (ENDB) Sri Lanka East Point Reinsurance Company of Hong Kong Limited Hong Kong Elite Insurance Company Canada Epargne Actuelle SA France EPI NU Sarl Luxembourg Erasmus Groep BV Netherlands Erasmus Verzekeringen BV Netherlands Erasmus Verzekeringen Holding BV Netherlands Euro Nominee 3 Limited United Kingdom Euro Nominee 4 Limited United Kingdom Euro Retail Park Ipswish Limited Jersey Eurofil SA France Eurolloyd BV Netherlands Eurolloyd NV Belgium Eurovita Assicurazioni SpA Italy Factormaatschappij voor Zorgverleners BV Netherlands Family First Insurance Services USA Fenelon-Rocroy SAS France Fidelity Life Assurance Ltd. United Kingdom Finoa srl Italy First-Aviva Life Insurance Co., Ltd Taiwan Flevo Deelnemingen III BV Netherlands Flevo Deelnemingen IV BV Netherlands Flevo Deelnemingen V BV Netherlands Flevo Investments BV Netherlands Freestyle-Hypotheken Nederland BV Netherlands GA Life Property Ireland Ltd. Ireland Galleries Bristol Nominee No.2 Ltd. / The United Kingdom Gary Steeves Insurance Ltd. Canada Genac Properties (East Rand) (Pty.) Ltd. South Africa Genac Properties DBN (Pty.) Ltd. South Africa Genac Properties Johannesburg (Pty.) Ltd. South Africa General Accident BV Netherlands General Accident Developments Limited United Kingdom General Accident Executor and Trustee Company Limited United Kingdom General Accident Insurance Company of South Africa Ltd. South Africa General Accident plc United Kingdom General Practice Finance Corporation Ltd. / The United Kingdom Gresham Insurance Company Limited England Grey Panthers Limited United Kingdom Gries & Heissel Bankiers AG Germany Haje Nijverdal Beleggingen BV Netherlands Hamburger Lebensversicherung AG Germany Hamilton Insurance Company Limited United Kingdom Hamilton Life Assurance Company Limited United Kingdom Hand in Hand Insurance Services Limited United Kingdom HEIDI CAR (UK) LIMITED England Hemel Hempstead Estate Management Ltd. United Kingdom Hibernian Aviva Direct Limited Ireland Hibernian Aviva Driving School Limited Ireland Hibernian Aviva General Insurance Limited Ireland 8 Hibernian Aviva Group Plc Ireland Hibernian Aviva Group Services Limited Ireland Hibernian Aviva Health Group Limited Ireland Hibernian Aviva Health Insurance Limited Ireland Hibernian Aviva Investment Finance Limited Ireland Hibernian Aviva Life & Pensions Limited Ireland Hibernian Aviva Life Holdings Limited Ireland Hibernian Aviva Life Services Limited Ireland Hill House Hammond Limited United Kingdom Holloways Properties Limited United Kingdom Hong Kong Reinsurance Company Limited Hong Kong Houdstermaatschappij Brumij BV Netherlands Houdstermaatschappij Heijloo & Molkenboer BV Netherlands Howgate Four Limited United Kingdom Howgate Freehold Limited Jersey Howgate Leasehold Limited Jersey Howgate One Limited United Kingdom Howgate Three Limited United Kingdom Howgate Two Limited United Kingdom HS Media Holding BV Netherlands Iberia Mandarache SLU Spain Igloo Regeneration (Butcher Street) Limited United Kingdom Igloo Regeneration (General Partner) Ltd. United Kingdom Igloo Regeneration (Neon) Ltd United Kingdom Igloo Regeneration (Nominee) Limited United Kingdom Igloo Regeneration Developments (General Partner) Limited United Kingdom Igloo Regeneration Developments (Nominees) Limited United Kingdom Inflective Asset Management, LLC USA Insurance Agency Marketing Services, Inc. USA Insurance Agent Service Inc Canada Interjura NV Netherlands Intervest BV Netherlands Invest Gent Belgium IPSWICH ONE LTD United Kingdom IPSWICH TWO LTD United Kingdom IQUO Limited United Kingdom ISIG Brentford General Partner Limited England ISIS Waterside Regeneration (General Partner) Limited United Kingdom ISIS Waterside Regeneration (GP Nominee) Limited United Kingdom ISIS Waterside Regeneration Management Limited United Kingdom J.Folk & Associates Agencies Ltd Canada Junction (General Partner) Limited/The United Kingdom Junction (General Partner) Limited/The United Kingdom Junction (Thurrock Shareholder GP) Limited/The United Kingdom Junction Nominee 1 Limited United Kingdom Junction Nominee 2 Limited United Kingdom Junction Thurrock (General Partner) Limited/The United Kingdom Knockanevin Limited Ireland L F (UK) LIMITED United Kingdom L H MECHANICAL HANDLING LIMITED United kingdom La Paix SA Protection Juridique et Fiscale SA France Lakeside Thurrock Limited Jersey Lancashire & Yorkshire Reversionary Interest Company Ltd. /The United Kingdom Lancyr Assurantien & Financien BV Netherlands Lancyr Beleggingen B.V. Netherlands Lancyr Valleigroep BV Netherlands Lancyr Van der Heide BV Netherlands 9 Lant & Co. Insurance Brokers Ltd Canada Le Groupe 3PCS Inc. Canada Levensverzekering Maatschappij Erasmus NV Netherlands Liberty One Limited United Kingdom Liberty Romford Limited Jersey Liberty Two Limited United Kingdom Lime Property Fund (General Partner) Limited United Kingdom Lime Property Fund (Nominee) Limited United Kingdom Lloyds (Estate Agencies) plc United Kingdom Locamat SAS France Logipierre 1 SCPI France Logipierre 6 SCPI France London and Edinburgh Insurance Company Limited United Kingdom London and Edinburgh Life Assurance Company Ltd. United Kingdom Mall (General Partner) Limited/The United Kingdom Mall (General Partner) Limited/The United Kingdom Mall Nominee One Limited United Kingdom Mall Nominee Two Limited United Kingdom Matchtrack Limited United Kingdom Matthew Parker Street (Nominee No 1) Limited United Kingdom Matthew Parker Street (Nominee No 2) Limited United Kingdom Mederic Epargne France Meetingpoint BV Netherlands Metropath Limited United Kingdom Mevaston BV Netherlands Mi Dushi BV Netherlands Mill NU Developments (Conference Centre) Limited United Kingdom Mill NU Properties Limited United Kingdom Mones & Associates Insurance Brokers Inc. Canada Mones & Associates Prince Albert Inc. Canada Morfa General Partner Limited United Kingdom Morfa Nominee Limited United Kingdom Morley Properties Limited United Kingdom n-able Pty. Ltd. Australia Nationaal Spaarfonds Assurantiebedrijf BV Netherlands National Home Warranty Group Inc. Canada National Westminster Life Assurance Ltd. United Kingdom Navigator Australia Limited Australia Navigator Investment Services Limited Singapore Navigator Nominees Limited Singapore Nedlloyd Financieringen BV Netherlands Nellesteyn B.V. Netherlands Neon (General Partner) Ltd United Kingdom Netnerve Ltd. United Kingdom New Oxford Street (General Partner) Limited United Kingdom New Oxford Street (Nominee) Limited United Kingdom NIML Pty Limited Australia Ninesevenfive Limited Scotland Non-State Pension Fund "Aviva" Russia Non-State Pension Fund "ING" Russa Noorderplassen West Beheer BV Netherlands Noorder-Raad Adviseurs BV Netherlands North British and Mercantile Insurance Company Limited Scotland Northern Assurance Company Limited /The United Kingdom Norwepp (General Partner) Limited United Kingdom Norwich Union (Mall GP) Limited United Kingdom Norwich Union (Shareholder GP) Limited United Kingdom 10 Norwich Union (Shareholder GP) Limited United Kingdom Norwich Union (Shareholder GP) Limited United Kingdom Norwich Union Commercial Finance Ltd. United Kingdom Norwich Union Commercial Mortgages Ltd. United Kingdom Norwich Union Life (RBS) Limited United Kingdom Norwich Union Life Australia Ltd. Australia Norwich Union Life Insurance Company Limited /The United Kingdom Norwich Union Life Investment Partnership United Kingdom Norwich Union Limited United Kingdom Norwich Union Linked Life Assurance Ltd. United Kingdom Norwich Union Mortgages (General) Limited United Kingdom Norwich Union Mortgages (Life) Ltd. United Kingdom Norwich Union SIPP Limited United Kingdom Norwich Union Software Services Limited United Kingdom NOWM Beleggingen BV Netherlands NOWM Verzekeringen NV Netherlands NTLA Asset Management BV Netherlands NTLA Participatie BV Netherlands NU 3PS Limited United Kingdom NU College For Canterbury Limited United Kingdom NU Developments (Brighton) Limited United Kingdom NU Library For Brighton Limited United Kingdom NU Local Care Centres (Bradford) Limited United Kingdom NU Local Care Centres (Chichester No. 1) Limited United Kingdom NU Local Care Centres (Chichester No. 2) Limited United Kingdom NU Local Care Centres (Chichester No. 3) Limited United Kingdom NU Local Care Centres (Chichester No. 4) Limited United Kingdom NU Local Care Centres (Chichester No. 5) Limited United Kingdom NU Local Care Centres (Chichester No. 6) Limited United Kingdom NU Local Care Centres (Farnham) Limited United Kingdom NU Local Care Centres (West Park) Limited United Kingdom NU Local Care Centres Limited United Kingdom NU Offices For Redcar Limited United Kingdom NU Offices For Surrey Limited United Kingdom NU Schools For Redbridge Limited United Kingdom NU Technology and Learning Centres (Hackney) Limited United Kingdom NU Technology and Learning Centres Limited United Kingdom NULAP Holdings Limited Jersey NULH2 Ltd. United Kingdom NULIS Nominees (Australia) Ltd. Australia NUPPP (Care Technology and Learning Centres) Limited United Kingdom NUPPP (GP) Limited United Kingdom NUPPP (GP) Limited United Kingdom NUPPP Hard Services Limited United Kingdom NUPPP Nominees Limited United Kingdom Nuts Schadeverzekeringen NV Netherlands Nuts Verzekeringen BV Netherlands Nuts Verzekeringengroep BV Netherlands NUWM Services Ltd. United Kingdom NZI Leasing Corporation Pty Ltd Australia O.W.J. Schlencker Assuradeuren BV Netherlands Ocean Marine Insurance Company Limited /The United Kingdom Octagon Stoke on Trent Limited Jersey Ohra Aandelen Fonds NV Netherlands Ohra Belgium NV Belgium OHRA Care Fund NV Netherlands OHRA Dienstverlening BV Netherlands 11 OHRA Hypothekenfonds NV Netherlands Ohra Investment Funds Netherlands OHRA Levensverzekeringen NV Netherlands Ohra Milieu Technollogie Fonds NV Netherlands OHRA N.V. Netherlands OHRA N.V. Netherlands Ohra New Energy Fonds NV Netherlands Ohra Obligatie Dividendfonds NV Netherlands Ohra Onroerend Goed Fonds NV Netherlands Ohra Spaardividendfonds NV Netherlands OHRA Technologie Trend Fund NV Netherlands Ohra Totaal Fonds NV Netherlands OHRA UK Ltd. Netherlands OIS Ontario Insurance Service Limited Canada Oldbury One Limited United Kingdom Oldbury Two Limited United Kingdom OOO "Inter Trust" Russia Orn Capital LLP United Kingdom Orn Capital Management (Bermuda) Limited Bermuda Orn Capital Services Limited United Kingdom Orn Management Company Limited Bermuda Paddington Central I (GP) Limited United Kingdom Paddington Central II (GP) Limited United Kingdom Paddington Central III (GP) Ltd United Kingdom Paddington Central IV Property Adviser Ltd United Kingdom Paddingtoncentral Management Company Limited United Kingdom PAN EUROPEAN WAREHOUSING G.P. LIMITED England Parkridge C.E.R (General Partner) Limited United Kingdom Parkridge C.E.R. II (General Partner) Limited United Kingdom Parkridge CER II Holdings Sarl Luxembourg Participatie & Financieringsmaatschappij Delta Lloyd BV Netherlands Participatiemaatschappij Delta Lloyd BV Netherlands Pentesilea Iberia SLU Spain Petunia SpA Italy Pierrerevenus SCPI France Pilot Insurance Company Canada Portfolio Partners Pty Ltd Australia Portway Insurance PCC Limited Guernsey Praevenio Technische Verzekeringen BV Netherlands Premier Marine Managers Insurance Group (Canada) Inc Canada Pro-Advies Nederland BV Netherlands Pro-Form Insurance Services (B.C.) Inc. Canada Project Spring 1 Limited United Kingdom Project Spring 2 Limited United Kingdom Project Spring 3 Limited United Kingdom Project Spring 4 Limited United Kingdom Project Spring 5 Limited United Kingdom Project Spring 6 Limited United Kingdom Quantum Property Partnership (General Partner) Limited United Kingdom Quantum Property Partnership (Nominee) Limited United Kingdom Quarryvale One Ltd. United Kingdom Quarryvale Three Ltd. United Kingdom Queensgate (GP) Limited United Kingdom Queensgate (Nominees 1) Limited United Kingdom Queensgate (Nominees 2) Limited United Kingdom Quercus (General Partner) Ltd. United Kingdom Quercus (Nursing Homes No. 2) Ltd. United Kingdom Quercus (Nursing Homes) Ltd. United Kingdom 12 Quercus (West Bromwich) Ltd. United Kingdom Quercus (Westbury) Limited United Kingdom Quercus Housing (No. 1) Ltd. United Kingdom Quercus Housing (No. 2) Ltd. United Kingdom Quercus Nursing Homes 2001 (A) Ltd. United Kingdom Quercus Nursing Homes 2001 (B) Ltd. United Kingdom R.A.C. MOTORING SERVICES England RAC BRAND MANAGEMENT LIMITED England RAC COMMERCIAL ASSISTANCE LIMITED England RAC ENTERPRISES LIMITED England RAC FINANCIAL SERVICES LIMITED England RAC FRANCE SA France RAC INSURANCE LIMITED England RAC INVESTMENTS LIMITED England RAC PENSION TRUSTEES LIMITED England RAC plc England RAC PLC England RAC SERVICE EUROPE SAS France RACMS (IRELAND) LIMITED Ireland Rainbow Trust Management Limited Sri Lanka RBS Life Investments Ltd. Scotland RBSG Collective Investments Ltd. United Kingdom Renfrew Limited Jersey Renfrew One Limited United Kingdom Renfrew Two Limited United Kingdom Risk Consultants BV Netherlands Royal Scottish Assurance plc United Kingdom RSA (Services) Ltd. United Kingdom Rugby Radio (Nominees) Limited United Kingdom Rugby Radio Station (General Partner) Limited United Kingdom S&Y Insurance Company Canada SAI Aviva Investors Romania S.A. Romania Samod Assurantien BV Netherlands SC Aviva Societate de Administrare a unui Fond de Pensii Privat SA Romania Schadeverzekering Maatschappij Erasmus NV Netherlands Schermer Assuradeuren BV Netherlands SCI CARPE DIEM France Scottish & York Insurance Co. Limited Canada Scottish Boiler and General Insurance Company Limited United Kingdom Second Unitholder (Junction) Limited United Kingdom Selborne One Limited United Kingdom Selborne Two Limited United Kingdom Selborne Walthamstow Limited Jersey Selectinvie SCI France Selectipierre SC France Senior Benefit Services of Kansas LLC USA Serviced Offices UK (Services) Limited United Kingdom Serviced Offices UK GP Limited United Kingdom Serviced Offices UK Nominee Limited United Kingdom Services d'Assurances Youville Inc. Canada Shepperton Studios (General Partner) Limited United Kingdom Singa Assekuranzmakler AG Germany SLGB Management SA Luxembourg Societe Concessionnaire des Immeubles de la Pepiniere SA France Societe d'Epargne Viagere SA France SOFRAGI France SOGESSUR SA France 13 Solus (London) Limited United Kingdom Solus Automotive Limited United Kingdom South Aylesford Retail Park (Nominee No.1) Limited United Kingdom South Aylesford Retail Park (Nominee No.2) Limited United Kingdom Southgate General Partner Limited United Kingdom Southgate LP (Nominee 1) Limited United Kingdom Southgate LP (Nominee 2) Limited United Kingdom Spaar Select Hypotheken BV Netherlands Square Brighton Limited/The United Kingdom St Andrews Quay Limited Jersey St Andrews Quay One Limited United Kingdom St Andrews Quay Two Limited United Kingdom St. George's Retail Park (Nominee No.1) Limited United Kingdom St. George's Retail Park (Nominee No.2) Limited United Kingdom Swan Valley Management Limited United Kingdom Swindon (General Partner) Limited United Kingdom Swindon (Partnership Trustco) Limited United Kingdom Templars Retail Park (Nominee No.1) Limited United Kingdom Templars Retail Park (Nominee No.2) Limited United Kingdom The Forum, Horsham (No.1) Limited United Kingdom The Forum, Horsham (No.2) Limited United Kingdom Thurrock Shares 1 Limited United Kingdom Thurrock Shares 2 Limited United Kingdom Tokara Pty. Ltd. Australia TPFL Limited United Kingdom Traders General Insurance Company Canada Triahome Hypotheken BV Netherlands Trinite Vinci SA France Trinity Aberdeen Limited Jersey Trinity One Limited United Kingdom Trinity Trustee Company Ltd United Kingdom Trinity Two Limited United Kingdom Triodos Meerwaardefonds NV Netherlands Tulip Retail Park (Nominee No.1) Limited United Kingdom Tulip Retail Park (Nominee No.2) Limited United Kingdom UAB Aviva Lietuva Lithuania Undershaft (AE No. 1) plc United Kingdom Undershaft (AE No. 2) plc United Kingdom Undershaft (AE No. 3) plc United Kingdom Undershaft (AE No. 4) plc United Kingdom Undershaft (No.1) Limited United Kingdom Undershaft (No.12) Limited United Kingdom Undershaft (No.13) Limited United Kingdom Undershaft (No.15) Limited United Kingdom Undershaft (No.17) Limited Ireland Undershaft (No.2) BV Netherlands Undershaft (No.4) Limited United Kingdom Undershaft (No.6) Limited United Kingdom Undershaft (NULD) Limited United Kingdom Undershaft Annuity Limited United Kingdom Undershaft Central Services Limited United Kingdom Undershaft Comsumer Products Limited United Kingdom Undershaft Credit Services Limited United Kingdom Undershaft Equity Release Limited United Kingdom Undershaft Group Limited United Kingdom Undershaft Healthcare Limited United Kingdom Undershaft Insurance Services Limited United Kingdom 14 Undershaft Life & Pensions Limited United Kingdom Undershaft Life (RBS) JV Limited United Kingdom Undershaft Life Holdings Limited United Kingdom Undershaft Life Services Limited United Kingdom Undershaft Limited United Kingdom Undershaft Limited United Kingdom Undershaft Limited United Kingdom Undershaft Marketing Services Limited United Kingdom Undershaft Mortgage Finance Ltd United Kingdom Undershaft Occupational Health Limited United Kingdom Undershaft Pension Trustees Limited United Kingdom Undershaft Personal Finance Limited United Kingdom Undershaft Risk Services Limited United Kingdom Unicorp Vida, Compania de Seguros y Reaseguros Spain Unimo Limburg CVBA Belgium Unimo NV Netherlands Union Financiere de France Banque France Union Insurance Company United Kingdom Unitair General Partner Limited United Kingdom Vanwall 2 Management Company Ltd. United Kingdom Vastgoed G Zoon & Co. BV Netherlands Verzekeraars Huldienst Holding BV Netherlands Verzuim Management Centrale BV Netherlands Victoire Immo 1 SCI France Victoire Sirius SICAV France Victoria Reinsurance Company Ltd. Barbados VIP Conseils SA France Visschers & Corten Beheer BV Netherlands Vivas Financial Services Limited Ireland Voltaire SAS France Vynotas Pty. Ltd. Australia WARP 4 General Partner Limited United Kingdom WARP 4 General Partner Nominees Limited United Kingdom Wayfarer Insurance Brokers Limited Canada Welsh Insurance Corporation Limited /The United Kingdom Wembley Limited Jersey Wembley One Limited United Kingdom Wembley Two Limited United Kingdom WHITEHALL INSURANCE COMPANY LIMITED Guernsey Wood Green London Limited Jersey Wood Green One Limited United Kingdom Wood Green Two Limited United Kingdom Woori Aviva Life Insurance Co. Ltd S.Korea World Auxiliary Insurance Corporation Limited /The United Kingdom XEL HYDRAULIC SERVICES LIMITED Ireland XEL INDUSTRIAL MACHINERY (IRELAND) Ireland XEL RETAIL GROUP LIMITED England Yorkshire Insurance Company Limited/The United Kingdom 15
